DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over byo.com (RIMS and HERMS Brewing) in view of Applicant’s Admission of the Prior Art (hereinafter AAPA).
Claim 1 has been amended as follows:
A method for producing a saccharified mash, comprising: 
mixing water and pulverized malts to form a mash to be saccharified,
drawing out a part of [[a]] the mash to be saccharified into a tank, 
heating the drawn out part of the mash while the drawn out part of the mash is in a copper tube, and


Byo.com discloses brewing of beer. In regard to claim 1, byo.com discloses that maintaining specific temperature during the mashing is important to control the fermentability of beer. Byo.com discloses that “[o]ne solution to this problem is provided by two types of advanced all-grain systems - RIMS (Recirculating Infusion Mash System) and HERMS (Heat Exchanger Recirculating Mash System). In both systems, mash liquid is drawn off the grain bed, pumped past a heating element or heat exchanger, and returned to the mash” (page 1). Byo.com discloses that “[r]ecirculating the liquid portion of the mash also helps to minimize the temperature differences during mashing. As the liquid diffuses throughout the grain, it equalizes the temperature. The recirculation and the heating of the mash liquid are therefore the basic principles behind all recirculating mashing systems” (page 1).
It is noted that the mash liquid, as disclosed by byo.com, reads on the “part of the mash”. However, the claim does not specify that the so called “part of the mash” includes the same concentration of grain solids as the mash. The mash liquid still contain some part of grain solids. The amount of grain solids depends on the level of grain particle reduction while forming the mash. The concentration of grain solids in the mash liquid is inversely proportional to the particle size of the grain employed in mashing. Hence, the limitation of “part of the mash” reads on the mash liquid.
Claim 1 has been amended to include the limitation of “mixing water and pulverized malts to form a mash to be saccharified”. Byo.com is silent as to the pulverized malt.
It is noted that byo.com discloses mashing, and therefore discloses forming a mash. According to the Applicant’s Admission of the Prior Art, the mash is formed by the method well known in the art:
In the present invention, the "mash to be saccharified" refers to a mixture in which warm water is added to raw materials containing malts, and a reaction from starch to sugar is carried out by heating. the mash to be saccharified is obtained by supplying malts which are pulverized by a method well known to one of ordinary skill in the art into a mash tun, and mixing the pulverized malts with a warm water at a temperature of from about 40.degree. to about 70.degree. C. Here, a mash tun known to one of ordinary skill in the art can be used without particular limitations (see paragraph [0016] of the original specification on pages 5-6).
It is further noted that, the verb “pulverize” is synonymous to grind, crush, crumble, powder, mill, mash, etc. Hence, the step of pulverizing the malt reads on the step of grinding, crushing, crumbling, powdering, milling, mashing, i.e. reducing malts into fine particles in order to mix with water, which is a conventional step in forming a mash.
Hence, in regard to claim 1, byo.com discloses a method for producing a saccharified mash comprising drawing out a part of a mash to be saccharified into a tank, heating the part and returning the part and mixing with the remainder part, characterized in that the method comprises heating the drawn-out mash to be saccharified in a copper tube (pages 1-3). Byo.com discloses that maintaining specific temperature during the mashing is important to control the fermentability of beer. Byo.com discloses that “[r]ecirculating the liquid portion of the mash also helps to minimize the temperature differences during mashing. As the liquid diffuses throughout the grain, it equalizes the temperature. The recirculation and the heating of the mash liquid are therefore the basic principles behind all recirculating mashing systems” One of ordinary skill in the art would have been motivated to recirculate either mash liquid alone or mash liquid containing some solids as long as the same function of minimizing the temperature differences during mashing is achieved. One of ordinary skill in the art would have been motivated to recirculate any part of the mash in order to control the fermentability of beer, minimize the temperature differences during mashing, and equalizes the temperature during mashing as suggested by byo.com.


Further in regard to claims 2-3 and 6, byo.com discloses that the diameter of the tubing is important to maintain and adequate flow rate and not stress the recirculation pump (page 3). Therefore, one of ordinary skill in the art would have been motivated to vary the volume ratio of an inner surface area of the copper tube to the volume of the mash in order to maintain and adequate flow rate and not stress the recirculation pump. One of ordinary skill in the art would have been motivated to select the particular volume ratio of an inner surface area of the copper tube to the volume of the mash according to the size of the copper tube selected, the temperature required for heating, the amount of mash withdrawn into the tank, and other factors involved in the heating process.
In regard to claim 2, it would be obvious to use steam heating as an alternative to the hot water heating of byo.com as such heating systems have been used in the brewing industry for many years. One of ordinary skill in the art would have been motivated to vary heating parameters such as absolute pressure of steam depending on the heating temperature, time and desired heating effect. The particular absolute pressure of steam is seen to have been result effective variable which is routinely determinable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over byo.com (RIMS and HERMS Brewing) in view of Kishinami (US 20080138466 A1), or Amano et al (US 20090123598 A1), or Teranishi et al (US 20140308425 A1).
Claim 1 has been amended as follows:
A method for producing a saccharified mash, comprising: 
mixing water and pulverized malts to form a mash to be saccharified,
drawing out a part of [[a]] the mash to be saccharified into a tank, 
heating the drawn out part of the mash while the drawn out part of the mash is in a copper tube, and
returning the heated drawn out part of the mash from the copper tube and mixing the returned part with a remainder of the mash;

Byo.com discloses brewing of beer. In regard to claim 1, byo.com discloses that maintaining specific temperature during the mashing is important to control the fermentability of beer. Byo.com discloses that “[o]ne solution to this problem is provided by two types of advanced all-grain systems - RIMS (Recirculating Infusion Mash System) and HERMS (Heat Exchanger Recirculating Mash System). In both systems, mash liquid is drawn off the grain bed, pumped past a heating element or heat exchanger, and returned to the mash” (page 1). Byo.com discloses that “[r]ecirculating the liquid portion of the mash also helps to minimize the temperature differences during mashing. As the liquid diffuses 
It is noted that the mash liquid, as disclosed by byo.com, reads on the “part of the mash”. However, the claim does not specify that the so called “part of the mash” includes the same concentration of grain solids as the mash. The mash liquid still contain some part of grain solids. The amount of grain solids depends on the level of grain particle reduction while forming the mash. The concentration of grain solids in the mash liquid is inversely proportional to the particle size of the grain employed in mashing. Hence, the limitation of “part of the mash” reads on the mash liquid.
Hence, in regard to claim 1, byo.com discloses a method for producing a saccharified mash comprising drawing out a part of a mash to be saccharified into a tank, heating the part and returning the part and mixing with the remainder part, characterized in that the method comprises heating the drawn-out mash to be saccharified in a copper tube (pages 1-3). Byo.com discloses that maintaining specific temperature during the mashing is important to control the fermentability of beer. Byo.com discloses that “[r]ecirculating the liquid portion of the mash also helps to minimize the temperature differences during mashing. As the liquid diffuses throughout the grain, it equalizes the temperature. The recirculation and the heating of the mash liquid are therefore the basic principles behind all recirculating mashing systems” One of ordinary skill in the art would have been motivated to recirculate either mash liquid alone or mash liquid containing some solids as long as the same function of minimizing the temperature differences during mashing is achieved. One of ordinary skill in the art would have been motivated to recirculate any part of the mash in order to control the fermentability of beer, minimize the temperature differences during mashing, and equalizes the temperature during mashing as suggested by byo.com.
Claim 1 has been amended to include the limitation of “mixing water and pulverized malts to form a mash to be saccharified”. Byo.com is silent as to the pulverized malt.

[0026] In the case of the present invention, ground barley in the form of paste is preliminarily prepared in a feed tank, and a mash can be prepared from malt and auxiliary materials in a feed vessel and transferred to the feed tank to prepare a mixed mash, followed by saccharification. Alternatively, ground barley in the form of paste is preliminarily prepared in a feed vessel, and a part of the malt used as a raw material for a malt alcoholic drink and auxiliary materials are added to the feed vessel to prepare a mash from the pulverized in the form of paste, the malt, and the auxiliary materials. The mash thus obtained may be transferred to the feed tank containing the mash prepared from the rest of the malt used as a raw material for a malt alcoholic drink to prepare a mixed mash, followed by saccharification.

Amano et al disclosed is a process for producing a beer or beer-like beverage (Abstract). In regard to the pulverization of barley, Kishinami discloses that during the saccharification step pulverized malt is employed:
[0031] The production process of a beer or a beer-like beverage in the present invention includes: a preparation process of adding warm water to pulverized malt, or pulverized malt and an auxiliary material or only an auxiliary material, and mixing them in a saccharification tank; a process of obtaining wort by filtering the saccharified moromi ( mash); a fermentation process of adding hop to this wort and boiling the mixture, followed by inoculation of yeast; and an aging process of removing yeast after fermentation and aging in a storage tank and the like.
Teranishi et al discloses production of a beer-taste beverage. Teranishi et al discloses that malt employed in the saccharification step is crushed in pulverizer:
[0064] The saccharification step in the mashing step is a step of suspending and dissolving the carbon source and/or the nitrogen source, that is derived from malt and the like crushed in a pulverizer, in water to decompose starch or the like to generate saccharides. The proteolysis step is a step of decomposing protein, peptide and the like to generate amino acids and oligopeptides. The mashing step is for example carried out by mixing raw materials such as malt and water, and processing the mixture at a given temperature for a given time. When using malt as the raw material, the malt should be crushed malt. 

Hence, Kishinami, Amano et al and Teranishi et al disclose preparation of mash to be saccharified from the pulverized malt. Hence, pulverization of malt is a well-known practice employed in the preparation of mashed and saccharification of malt in the process of beer-type beverages. One of ordinary skill in the art would have been motivated to modify byo.com (RIMS and HERMS Brewing) in view of Kishinami (US 20080138466 A1), or Amano et al (US 20090123598 A1), or Teranishi et al (US 20140308425 A1) and also use pulverized malt in the preparation of mash in order to further improve saccharification step that includes suspension and dissolving of carbon source and/or the nitrogen source. One of ordinary skill in the art would have been motivated to modify byo.com (RIMS and HERMS Brewing) in view of Kishinami (US 20080138466 A1), or Amano et al (US 20090123598 A1), or Teranishi et al (US 20140308425 A1) and also use pulverized malt in the preparation of mash since pulverization of malt is a well-known practice employed in the preparation of mashed and saccharification of malt.
It is further noted that, the verb “pulverize” is synonymous to grind, crush, crumble, powder, mill, mash, etc. Hence, the step of pulverizing the malt reads on the step of grinding, crushing, crumbling, powdering, milling, mashing, i.e. reducing malts into fine particles in order to mix with water, which is a conventional step in forming a mash.
In regard to claims 2-3 and 6, byo.com discloses that maintaining specific temperature during the mashing is important to control the fermentability of beer. Byo.com discloses that “[o]ne solution to this problem is provided by two types of advanced all-grain systems - RIMS (Recirculating Infusion Mash System) and HERMS (Heat Exchanger Recirculating Mash System). In both systems, mash liquid is drawn 
Further in regard to claims 2-3 and 6, byo.com discloses that the diameter of the tubing is important to maintain and adequate flow rate and not stress the recirculation pump (page 3). Therefore, one of ordinary skill in the art would have been motivated to vary the volume ratio of an inner surface area of the copper tube to the volume of the mash in order to maintain and adequate flow rate and not stress the recirculation pump. One of ordinary skill in the art would have been motivated to select the particular volume ratio of an inner surface area of the copper tube to the volume of the mash according to the size of the copper tube selected, the temperature required for heating, the amount of mash withdrawn into the tank, and other factors involved in the heating process.
In regard to claim 2, it would be obvious to use steam heating as an alternative to the hot water heating of byo.com as such heating systems have been used in the brewing industry for many years. One of ordinary skill in the art would have been motivated to vary heating parameters such as absolute pressure of steam depending on the heating temperature, time and desired heating effect. The particular absolute pressure of steam is seen to have been result effective variable which is routinely determinable.

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.
In the Reply to the Final Office action mailed 10/22/2020, Applicant presented the following arguments:

The Office Action takes the position that the mash liquid in BYO may still contain some part of the grain solids. (Office Action, page 4). However, claim 1 has been amended to specify that that the mash to be saccharified is prepared by mixing water and pulverized malts and thus the mash to be saccharified is a mixture of water and pulverized malts. Claim 1 further recites drawing out a part of “the” mash to be saccharified which is “the” mixture of water and pulverized malts.
In response to this arguments, it is noted that the rejection of claims 1-3 and 6 under 35 U.S.C. 103 as being unpatentable over byo.com (RIMS and HERMS Brewing) alone has been withdrawn.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over byo.com (RIMS and HERMS Brewing) in view of Applicant’s Admission of the Prior Art (hereinafter AAPA). Claims 1-3 and 6 are also rejected under 35 U.S.C. 103 as being unpatentable over byo.com (RIMS and HERMS Brewing) in view of Kishinami (US 20080138466 A1), or Amano et al (US 20090123598 A1), or Teranishi et al (US 20140308425 A1).
According to the Applicant’s Admission of the Prior Art, the mash is formed by the method well known in the art:
In the present invention, the "mash to be saccharified" refers to a mixture in which warm water is added to raw materials containing malts, and a reaction from starch to sugar is carried out by heating. For example, the mash to be saccharified is obtained by supplying malts which are pulverized by a method well known to one of ordinary skill in the art into a mash tun, and mixing the pulverized malts with a warm water at a temperature of from about 40.degree. to about 70.degree. C. Here, a mash tun known to one of ordinary skill in the art can be used without particular limitations (see paragraph [0016] of the original specification on pages 5-6).

Kishinami discloses “[a] process for producing processed barley for use as a raw material for brewing, which includes a step in which pulverized barley suspended in water is heated to make the pulverized barley pasty” (Abstract). In regard to the pulverization of barley, Kishinami discloses that mas is prepared from the pulverized malt:
[0026] In the case of the present invention, ground barley in the form of paste is preliminarily prepared in a feed tank, and a mash can be prepared from malt and auxiliary materials in a feed vessel and transferred to the feed tank to prepare a mixed mash, followed by saccharification. Alternatively, ground barley in the form of paste is preliminarily prepared in a feed vessel, and a part of the malt used as a raw material for a malt alcoholic drink and auxiliary materials are added to the feed vessel to prepare a mash from the pulverized in the form of paste, the malt, and the auxiliary materials. The mash thus obtained may be transferred to the feed tank containing the mash 

Amano et al disclosed is a process for producing a beer or beer-like beverage (Abstract). In regard to the pulverization of barley, Kishinami discloses that during the saccharification step pulverized malt is employed:
[0031] The production process of a beer or a beer-like beverage in the present invention includes: a preparation process of adding warm water to pulverized malt, or pulverized malt and an auxiliary material or only an auxiliary material, and mixing them in a saccharification tank; a process of obtaining wort by filtering the saccharified moromi ( mash); a fermentation process of adding hop to this wort and boiling the mixture, followed by inoculation of yeast; and an aging process of removing yeast after fermentation and aging in a storage tank and the like.
Teranishi et al discloses production of a beer-taste beverage. Teranishi et al discloses that malt employed in the saccharification step is crushed in pulverizer:
[0064] The saccharification step in the mashing step is a step of suspending and dissolving the carbon source and/or the nitrogen source, that is derived from malt and the like crushed in a pulverizer, in water to decompose starch or the like to generate saccharides. The proteolysis step is a step of decomposing protein, peptide and the like to generate amino acids and oligopeptides. The mashing step is for example carried out by mixing raw materials such as malt and water, and processing the mixture at a given temperature for a given time. When using malt as the raw material, the malt should be crushed malt. 
Hence, Kishinami, Amano et al and Teranishi et al disclose preparation of mash to be saccharified from the pulverized malt. Hence, pulverization of malt is a well-known practice employed in the preparation of mashed and saccharification of malt in the process of beer-type beverages. One of ordinary skill in the art would have been motivated to modify byo.com (RIMS and HERMS Brewing) in view of Kishinami (US 20080138466 A1), or Amano et al (US 20090123598 A1), or Teranishi et al (US 
It is noted that the mash liquid reads on the “partial volume of the mash”. However, the claim does not specify that the so called “partial volume of the mash” includes the same concentration of grain solids as the mash. The mash liquid may still contain some part of grain solids. Hence, the “partial volume of the mash” reads on the mash liquid. One of ordinary skill in the art would have been motivated to recirculate either mash liquid alone or mash liquid containing some solids as long as the same function of minimizing the temperature differences during mashing is achieved.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VERA STULII/Primary Examiner, Art Unit 1791